Citation Nr: 1746935	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1951 to February 1954.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In October 2012, the Veteran was afforded a VA PTSD examination.  The examiner diagnosed no mental disorder in Axis I, but then diagnosed anxiety, depressive disorder, and post-traumatic stress disorder (PTSD) in Axis III without explanation.  When asked to provide an etiological opinion, the examiner stated that he could not furnish the requested opinion since there was no evidence of PTSD or any other mental condition as per the DSM-IV-TR on today's examination, despite the Axis III diagnoses.  The Board finds the opinion to be confusing and inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the July 2017 appellate brief, the Veteran's representative indicates that the Veteran's hearing has worsened since his last VA examination, which occurred in September 2012, over five years ago.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Hence a more recent examination is required.  See 38 C.F.R. § 3.327 (2016).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding relevant VA or private treatment records pertaining to his bilateral hearing loss and acquired psychiatric disorder.  If the Veteran identifies any such outstanding records, then make arrangements to obtain them. 

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss, including the Veteran's puretone decibel loss at 1000, 2000, 3000, 4000, 6000, and 8000 Hertz.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 - 56 (2007).  

The examiner must review the claims file, to include a copy of this REMAND. A complete rationale is required for all opinions and all indicated tests must be performed.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The examiner must review the claims file, to include a copy of this REMAND. The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's active military service.  

In providing this opinion, the examiner must consider the Axis III diagnoses provided in the October 2012 VA examination.  

In addition, the examiner must address the Veteran's prior diagnosis of anxiety disorder in the October 1996 and May 2002 VA examinations and the December 2011 note by Dr. Valentin diagnosing the Veteran with PTSD and opining that it is due to his service.

A complete rationale is required for all opinions.
 
4.  After ensuring compliance with the above, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





